SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 22, 2009 LITHIUM TECHNOLOGY CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 1-10446 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 5115 Campus Drive, Plymouth Meeting, PA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (610) 940-6090 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of us under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) Effective July 22, 2009, Andrew J. Manning was removed as a director of Lithium Technology Corporation (the “Company”) by the action of the holders of a majority of the voting stock of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:July 23, 2009 LITHIUM TECHNOLOGY CORPORATION (Registrant) By: /s/ Theo M.M. Kremers Name: Theo M.M. Kremers Title: Chief Executive Officer
